DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 02/23/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-4, 7-9, 11-20 have been fully considered and are persuasive in view of the amendment filed on 02/23/2021.  The 35 U.S.C. 103 rejections of claims 1-4, 7-9, 11-20 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 02/23/2021, with respect to the claim objection of claim 10 have been fully considered and are persuasive in view of the amendment filed on 02/23/2021.  The claim objection of claim 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-8, 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0205351 A1 discloses mapping synchronization signal sequence to resource element based on subcarrier spacing (see paragraphs [11, 38, and 45]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 25, 2021